COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-245-CV
  
  
  
IN 
RE LAMNHAY SYVIENGCHANH                                              RELATOR
  
  
  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM
OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus and is of the 
opinion that relief should be denied. Accordingly, relator's petition for writ 
of mandamus is denied.
 
   
                                                                  PER 
CURIAM
 
 
 
PANEL 
B:   WALKER, HOLMAN, and MCCOY, JJ.
 
DELIVERED 
August 18, 2004


NOTES
1. 
See Tex. R. App. P. 47.4.